DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/07/2020 has been entered.
Applicant's election with traverse of Group I in the reply filed on 9/30/2019 is acknowledged.  
Claims 1, 3, 6-7, 22, 24, 31-38 are pending.  Claims 31-32 are withdrawn as being drawn to a nonelected invention.  Claims 2, 4-5, 8-21, 23, 25-30 have been cancelled.  
The following rejections for claims 1, 3, 6-20, 22, 24, 33-38 are modified or newly applied as necessitated by amendment.
This action is NONFINAL. 
Withdrawn Rejections
 The 35 USC 103 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
The 35 USC 112(b) and 112(a) made in the previous office action are withdrawn based upon amendments to the claims, however, new 35 USC 112 rejections have been made below based upon the new amendments to the claims.  
Claim Objections
	Claims 1, 3, 6-20, 22, 24, 33-38 are objected to as using redundant language.  Claims 1 and 35 recited “in vitro or ex vivo”, however, the interpretation is that these words are equivalent and there is nothing in the steps to disclose that the applicant is using these words as anything other than redundant language.  If the interpretation of redundant language is incorrect and the applicant is attempting to make these evaluations distinct, then the claims should be amended to reflect different method steps for these terms.  Further claims 22 and 37 states redundant language of “with or without the hybridization probe mentioned” and then “optionally probe with”.  It is suggested that “with or without” language is removed as the claim already requires “optionally”.  Claims 24 and 36 capitalizes “Peripheral Blood Mononuclear Cells” which should be in lowercase.  Claim 35 is objected to for clarity.  In particular the first part of the claim uses “3 days” whereas the second part used 72 hours.  Although these can be considered equivalent it is confusing when the claim uses them interchangeably throughout the claim. 
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-20, 22, 24, 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite as the preamble states that the method is an in vitro or ex vivo evaluation and then there is a series of wherein clauses.  However, it is not clear if the positive active steps are the wherein clauses or rather what the active steps of the claim actually is in this format.  For example it is not clear if the evaluation can be just a print out of a laboratory report that did the “wherein” steps or if the claim intends that the “wherein” to be actively performed.  
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over the preamble of claim 1.  In particular it is not clear what the evaluation is for within the claim.  The preamble states “risk of death” or “risk of having an infection other than that which has caused the septic shock” or “having a primary infection when the septic shock is caused by an insult other than an infection”….”said risk being termed a risk of complications”.  Is this risk of complications all three of these or is only the last one?  Further it is not clear how the ratio can be used to determine 3 types of risk.  For example how is risk of death and risk of having an infection other than that which has caused the septic shock determined from the same ratio or quantification?  The metes and bounds are not clear as it is not clear how you take a reduced ratio and determine all of the risk of complications.  
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over “septic shock is caused by an insult other than an infection”.  This phrase is not clear as septic shock is an infection as such it is not clear how it can be caused by something other than an infection.  It 
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over “the risk of death”, “the risk of having”.  There is insufficient antecedent basis for these limitations in the claim.  In particular the claim never presents “risk of” prior to these recitations.  It is suggested that the claims be amended to “a risk”. 
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over the preamble of “from a biological blood sample of the human patient being in a state of septic shock at the time the biological blood sample is taken or who has been in a state of septic shock within 3 days preceding taking the biological sample” and the quantifying wherein clause of “in a biological blood sample obtained on the 3rd day following”.  Herein in the instant case it is not clear what method steps are needed to be performed on a biological blood sample of the human patient being in a state of septic shock at the time the biological blood sample is taken as the quantifying is not performed on this sample.  
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over the phrase “wherein the transcript is selected from the transcript” in claim 1 in the paragraph starting with “quantifying”.  This phrase is indefinite as there is insufficient antecedent basis for these limitations in the claim.  The phrase points to “the transcript” however, the quantifying is “at least one transcript”.  It is suggested that the claims be amended to corrected the antecedent basis, for example, “wherein the at least one transcript”.  Further for the next step of determining, it only requires determining the quantity of “the transcript” and as such it is not clear if it is referring to the “at least one transcript”. The same issue occurs in the “comparing” step.  
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over the phrase “or a value derived from the quantity”.  It is not clear what value is intended by the claims and further, this value is not used in any of the further steps and as such it is not clear how to use the “value derived” for the intended use.  
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite over “the reference human individual or population being known not to have contracted an infection other than that which has caused the septic shock, said infection then being termed a secondary infection, or not to have contracted a primer infection when the systemic inflammatory response syndrome is caused by an insult other than an infection or being known to have survived” in the comparing step.  This phrase is not clear as septic shock is an infection as such it is not clear how it can be caused by something other than an infection.  It appears the applicant is attempting to limit the septic shock to an infection stemming from an insult and not a primary infection, but the language is unclear.  Further it is not clear what is it is known to have survived, an injury? Septic shock? Any infection?  Therefore the comparison is unclear.  
Claims 1, 3, 6-20, 22, 24, 33-34 are indefinite. In claim 1 it requires comparing the quantity of the transcript, however the next paragraph states “either by comparing directly the measured quantity of sad at least one transcript ….or by comparing the ratio”.  It is not clear if the claims are requiring two separate comparing steps of if the “comparing the quantity of the transcript” is perforemd by the next paragraph.  It is confusing what is needed to be measured and compared and how that comparison is performed. Further the “either by comprising” requires “the external reference value, obtaining on the 3rd day following the onset of septic shock”, however, the reference human individual or population does not need to have septic shock, rather they can encompass having a systemic inflammatory response syndrome.  Then in the same rd day but in a blood sample obtained within the 24 hours following the septic shock.   Does this mean that the comparison is performed on two different reference samples?  How does this sample obtained within the 24 hours following septic shock factor in the comparison step?  
Claim 7 is indefinite over “determining the overall quantity of a pluralitiy of transcripts”.  This phrase lacks antecedent basis.  Claim 1 does not require “the overall quantity of plurality of transcriptions”.  It is suggested that the claim be amended to reflect the language of claim 1.   Claims 33-34 are indefinite for depending on claim 7. 
Claims 33-34 are drawn to internal and external references, however, it is not clear if these are the same references as required by claims 1 and 7.  Further, claim 1 requires the external reference so it is not clear if the internal reference is in additional to the external?  
Claims 35-38 are indefinite as the preamble states that the method is an in vitro or ex vivo evaluation and then there is a series of wherein clauses.  However, it is not clear if the positive active steps are the wherein clauses or rather what the active steps of the claim actually is in this format.  For example it is not clear if the evaluation can be just a print out of a laboratory report that did the “wherein” steps or if the claim intends that the “wherein” to be actively performed.  
Claims 35-38 are indefinite over the preamble of claim 35.  In particular it is not clear what the evaluation is for within the claim.  The preamble states “risk of death” or “risk of having an infection other than that which has caused the septic shock” or “having a primary infection when the septic shock is caused by an insult other than an 
Claims 35-38 are indefinite over “septic shock is caused by an insult other than an infection”.  This phrase is not clear as septic shock is an infection as such it is not clear how it can be caused by something other than an infection.  It appears the applicant is attempting to limit the septic shock to an infection stemming from an insult and not a primary infection, but the language is unclear.  
Claims 35-38 are indefinite over “the risk of death”, “the risk of having”.  There is insufficient antecedent basis for these limitations in the claim.  In particular the claim never presents “risk of” prior to these recitations.  It is suggested that the claims be amended to “a risk”. 
Claims 35-38 are indefinite over the phrase “or a value derived from the quantity”.  It is not clear what value is being intended by the claims and further, this value is not used in any of the further steps and as such it is not clear how to use the “value derived” for the intended use.  
Claim 38 is not clear as it appears to require a pluralitiy of transcripts, whereas claim 35 only requires “at least one”.  Therefore it is not clear how to perform claim 38 when there is only one transcript as would be encompassed by claim 35.  

Modified Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, 6-20, 22, 24, 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a correlation of evaluation of risk and detection of at least one transcript of the IL7R gene (law of nature). without significantly more. The claim(s) recite(s) a correlation of evaluation of risk and detection of at least one transcript of the IL7R gene.   Further the recitation of “comparing”  is considered a mental step as one could compare the quantity mentally.  The comparison step is considered an abstract idea unto itself and as such does not provide integration of the judicial exception.  
This judicial exception is not integrated into a practical application because the claims only recite the natural correlation and steps of detection and do not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art.  
The claims are drawn to detection of IL7R gene transcript which is a general and routine expression methodology.  
Dependent claims set forth further limitations to about the type of risk, transcript and when the sample is taken.  These dependent claims do not provide anything more than the judicial exception because the claims merely limit types that are naturally occurring and are in the general population.

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a law of nature or natural phenomena.  
The correlation of risk of complications and detection of IL7R gene transcript is considered a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
 The specification teaches that detection of IL7r (sCD127) is a routine step in the prior art (p. 3-4), and therefore the steps do not integrate the judicial exception. The comparison step is considered an abstract idea unto itself and as such does not provide integration of the judicial exception.  
Response to arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.   
 The claims asserts that the method includes a number of limitations directed to a 
These arguetmsn have been reviewed but have not been found persuasive.  
 As set forth above, the specification teaches use of RT PCR for quantifying (p. 3-4 and examples).  In particular RT-PCR is a known method of expression analysis.  This method is considered to be routine and conventional as it is sold by multiple companies and as indicated by the specification, it is a machine that is known to be used to perform expression analysis.  With regard to the use of quantifying IL7R this gene is known in the prior art (p. 3-4) and is naturally occurring.  As such the step of quantifying does not integrate the judicial exception because the step is only a routine step of obtaining expression analysis from a known gene. The reply asserts that the sampling required integrates the judicial exception.  However, the sampling is from naturally occurring patient in which evaluation of sepsis would be routine (e.g. patient with sepsis). 
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634